NOTE: This order is nonprecedential
United States Court of AppeaIs for
the FederaI Circuit
DAVID W. MAYBERRY,
Claimant-Appellan,t, 4
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2011-7136
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 09-2229, Judge Alan G. Lance,
Sr.
ON MOTION
ORDER
DaVid W. Mayberry moves without opposition for a 15-
day extension of time, until February 21, 2012, to file his
reply brief.
Upon consideration thereof

1vrAYBERRY v. 1)vA 2
IT ls OR:oERED THAT:
The motion is granted
FOR THE COUR"[‘
JAN 3 1 3973 131 Jan 1-10rba1y
Date Jan H0rbaly
C1erk
cc: Kenneth M. Carpenter, Esq. F|LEg
Ni¢h@1aS Jabb@ur, ESq. ll-S~TggL;§ggRFAQP,§§§'5*,§°“
821 .1ANs31e2u12
__ JAN HORBAlY
CLEBK